OrdG NAL                                  05/10/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 22-0005


                                      PR 22-0005


                                                                          MAY 10 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State nf Montana
IN RE THE MOTION OF ROY LAWRENCE
HANCE, JR. FOR ADMISSION TO THE BAR OF                                  ORDER
THE STATE OF MONTANA




      Roy Lawrence Hance, Jr. has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Hance has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Roy Lawrence Hance, Jr. may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this )        day of May, 2022.



                                                             Chief Justice
    ePi
          Justices




2